Case 9:18-cv-81004-RKA Document 44 Entered on FLSD Docket 03/26/2019 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   MELANIE DAVIS, on behalf of herself and             Civil Case No.: 18-cv-81004
   all others similarly situated,

                           Plaintiff,                  Judge: Hon. Robin L. Rosenberg
   v.                                                  Magistrate Judge: Hon. Bruce E. Reinhart

   POST UNIVERSITY, INC.,

                           Defendant.



                              JOINT DISCOVERY STATUS REPORT

           Plaintiff Melanie Davis (“Plaintiff”) and Defendant Post University, Inc. (“Defendant”)

  hereby submit the following Joint Discovery Status Report:

        a) Propounded Discovery

              1. Plaintiff: Four sets of requests for production (29 total requests), five sets of

                  interrogatories (15 total interrogatories), three sets of requests for admission (50

                  total requests).

              2. Defendant: One set of requests for production (17 total requests) and one set of

                  interrogatories (13 total interrogatories).

        b) Whether Discovery Requests Have Been Answered:

              1. Requests Served on Plaintiff: All requests served on Plaintiff have been answered.

              2. Requests Served on Defendant: Defendant has yet to respond to Plaintiff’s most

                  recent set of interrogatories and requests for production. Though responses were

                  due on February 26, 2019, the requested information and production was difficult

                  and voluminous, and the parties have recently reached an agreement on how to

                  conduct that discovery. The parties anticipate this production will be complete by
Case 9:18-cv-81004-RKA Document 44 Entered on FLSD Docket 03/26/2019 Page 2 of 4



                April 22, 2019. Otherwise, except as noted in the section below regarding

                outstanding discovery disputes, Defendant has responded to all discovery.

     c) Status of Depositions

            1. Number Taken by Plaintiff: Two.

            2. Number Taken by Defendant: None.

            3. Number of Depositions Remaining for Plaintiff: To be determined, though

                Plaintiff expects no more than two more.

            4. Number of Depositions Remaining for Defendant: To be determined, though

                Defendant expects no more than one more.

            5. Explanation of Any Delay: Not applicable.

     d) Outstanding Discovery Disputes: The parties have reached agreement on all outstanding

        discovery disputes. While these disputes may ultimately necessitate court intervention if

        compliance is lacking or not in line with the parties’ expectations, at this time the parties

        are cooperating in good faith to resolve these outstanding issues.

     e) Status of Expert Disclosures: The parties have not exchanged expert material. The parties

        do not anticipate the use of any expert who will be expected to testify at trial and would

        therefore be subject to disclosure.

     f) Necessity of Status Conference: The parties do not believe a status conference is

        necessary.

     g) Discovery Deadline: At this time, the parties believe they are on track to complete

        discovery by the May 3 production deadline. However, because of the uncertainty

        surrounding the timing of the items in paragraph b(2) and paragraph d, it is possible an

        extension may prove necessary.



                                                 2
Case 9:18-cv-81004-RKA Document 44 Entered on FLSD Docket 03/26/2019 Page 3 of 4



   Dated: March 26, 2019
                                           s/ Bradford R. Sohn
                                           Bradford R. Sohn
                                           Fla. Bar. No. 98788
                                           THE BRAD SOHN LAW FIRM PLLC
                                           2600 South Douglas Rd, Suite 1007
                                           Coral Gables, Florida 33134
                                           Tel: 786.708.9750
                                           Fax: 305.397.0650
                                           brad@sohn.com

                                           s/ Jeremy M. Glapion
                                           Jeremy M. Glapion
                                           THE GLAPION LAW FIRM, LLC
                                           1704 Maxwell Drive
                                           Wall, New Jersey 07719
                                           Tel: 732.455.9737
                                           Fax: 732.709.5150
                                           jmg@glapionlaw.com
                                           (Pro Hac Vice)

                                           Attorneys for Plaintiff


                                           /s/ Mary Joanne Dowd
                                           Mary Joanne Dowd, # 368970
                                           Adam Bowser, (admitted pro hac vice)
                                           Brandi G. Howard, (admitted pro hac vice)
                                           ARENT FOX LLP
                                           1717 K Street, N.W.
                                           Washington, DC 20006-5344
                                           (202) 857-6000 (telephone)
                                           (202) 857-6395 (facsimile)
                                           mary.dowd@arentfox.com
                                           adam.bowser@arentfox.com
                                           brandi.howard@arentfox.com

                                           Attorneys for Post University, Inc.




                                       3
Case 9:18-cv-81004-RKA Document 44 Entered on FLSD Docket 03/26/2019 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I hereby certify that on March 26, 2019, the foregoing was filed electronically with the
  Clerk of Court to be served by Notice of Electronic Filing from the Court’s electronic filing
  system upon the following:

  Bradford R. Sohn
  THE BRAD SOHN LAW FIRM PLLC
  2600 South Douglas Rd., Suite 1007
  Coral Gables, Florida 33134
  Tel: (786) 708-9750
  Fax: (305) 397-0650
  brad@sohn.com

  Jeremy M. Glapion
  THE GLAPION LAW FIRM, LLC
  1704 Maxwell Drive
  Wall, New Jersey 07719
  Tel: (732) 455-9737
  Fax: (732) 709-5150
  jmg@glapionlaw.com

  Attorneys for Plaintiff



                                               /s/ Mary Joanne Dowd
                                                  Mary Joanne Dowd




                                                  4
